Citation Nr: 0823493	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-36 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 until 
September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma. 

As a procedural matter, the Board notes that the veteran 
submitted group therapy treatment notes in November 2007 
since the case was certified for appeal.  This evidence was 
received after the last RO review.  

The Board has, accordingly, reviewed the additional evidence 
but finds that it is not relevant to the matter of an 
increased rating.  Specifically, the current 50 percent 
rating reasonably anticipates that the veteran would be 
attending regular therapy sessions.  The notes reflect 
sporadic attendance at sessions and otherwise make no 
reference to his level of disability.  Therefore, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by no more than occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.21, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

Throughout the rating period on appeal the veteran is 
assigned a 50 percent evaluation for PTSD pursuant to DC 
9411.  In order to be assigned the next-higher 70 percent 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the evidence does not support an award of the next-higher 70 
percent rating under DC 9411.  For example, the competent 
evidence does not demonstrate that the veteran has suicidal 
ideation consistent with the next-higher 70 percent rating. 
Upon VA examination in October 2005, suicidal ideation was 
absent. 

Regarding any speech or thought disorders, the Board notes 
the evidence does not show that his speech was intermittently 
illogic, obscure, or irrelevant. For instance, during his VA 
examination in October 2005, the examiner noted that his 
speech and communication were within normal limits, and 
thought processes were appropriate. 

The objective evidence discussed above, does not show that he 
has any speech or thought disorders that would rise to the 
level of occupational and social impairment as contemplated 
by the next-higher 70 percent evaluation for the rating 
period on appeal.

The objective evidence of record also fails to demonstrate 
panic attacks, hallucinations, or delusions. Although the 
evidence of record discusses the veteran's problems relating 
to others, depressed mood, and social isolation, the examiner 
in October 2005 found that his judgment was not impaired and 
his depression did not affect his ability to function 
independently and effectively. Moreover, the examiner found 
that his behavior was appropriate and he appeared to pose no 
threat of persistent danger or injury to self or others.

The evidence of record also does not demonstrate any spatial 
disorientation. Rather, the October 2005 VA examination 
report indicates that his orientation was within normal 
limits. Additionally, the October 2005 VA examination report 
revealed that his appearance and hygiene were appropriate. 

The evidence of record reveals the veteran may have an 
inability to maintain effective relationships. Specifically, 
the October 2005 VA examination report noted that the veteran 
has difficulty establishing and maintaining effective work 
and social relationships because the veteran is socially 
avoidant. The relationship issues described however, do not 
rise to the level of occupational and social impairment as 
contemplated with the next-higher 70 percent rating.

The Board has also considered that the October 2005 VA 
examination report noted that the veteran followed daily 
obsessional rituals which if missed, the veteran reported 
that "everything else for the rest of the day goes 
crooked." While carefully considering these obsessional 
rituals, the Board nevertheless finds that such serious 
symptomatology has been accounted for in the 50 percent 
evaluation currently assigned and the overall weight of the 
evidence does not reveal a disability picture most nearly 
approximating the next-higher 70 percent rating.

In concluding that an disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the veteran's Global Assessment of Functioning (GAF) score 
assigned at his October 2005 VA examination.   GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM IV)).  

Here, the VA examination revealed a GAF score of 35. In this 
regard, GAF, scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). 

Despite the seriousness of the symptoms associated with the 
low GAF score of 35, a higher rating is not justified on this 
basis because the objective evidence does not actually 
demonstrate symptoms commensurate with such GAF scores.  
Indeed, the competent evidence does not show illogical, 
obscure or irrelevant speech. Moreover, the examiner noted 
that his judgment was not impaired. Thus, the GAF score is 
not probative as to the veteran's actual disability picture.

The Board has considered the statements from the veteran 
regarding his service-connected PTSD. In particular, his 
belief that his disability picture is more severe than that 
contemplated by a 50 percent rating. In addition, the Board 
has considered a letter submitted by the veteran's wife in 
September 2005. In the letter she described how the veteran 
experienced nightmares, lack of sleep, had mood swings and 
liked to isolate himself. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As lay persons, however, the veteran and his wife are 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

The Board acknowledges the veteran and his wife's belief that 
his symptoms are of such severity to warrant a higher rating 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
veteran or his wife's assessment of the severity of his 
disability. 

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2005, prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran did not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the September 2005 VCAA letter stated 
that to "to establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse." 

Additionally, a May 2006 statement of the case (SOC) was sent 
to the veteran, informing him of the specific rating criteria 
used for the evaluation of his claim.  The SOC advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the correct diagnostic code used to 
evaluate his PTSD under DC 9411. 

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for PTSD. Therefore, he can be expected to understand 
from the various letters from the RO what was needed to 
support his claim for an increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and statements from his wife.  Specifically, in 
September 2005 correspondence, his wife reflected on the 
manifestations of his various symptoms.  Further, in his 
notice of disagreement and in June 2006 correspondence, he 
reflected on the assigned GAF score, indicating knowledge of 
the GAF score reflecting a level of seriousness of 
symptomatology.  

Finally, during the VA examination, he discussed the signs 
and symptoms of his disability, with particular emphasis on 
the impact that the disability had on his daily life.  For 
example, he described the difficulty sleeping, feelings of 
panic, disliking crowds, trouble getting along with others, 
and diminished social interactions.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, a VA medical 
opinion pertinent to the issue on appeal was obtained in 
October 2005.  Additionally, the RO requested Social Security 
Administration (SSA) records, which were ultimately deemed 
not to exist. Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim. 

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A evaluation in excess of 50 percent for PTSD is denied



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


